COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                       NOS.
2-07-018-CR
                                               2-07-019-CR
                                               2-07-020-CR
 
 
RICK DUNN                                                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
         FROM
COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Rick Dunn attempts
to appeal his three convictions for construction of a water tank in excess of
5,000 gallons without obtaining a permit. 
In each case, the trial court assessed as punishment a $99 fine, plus
court costs.




On August 13, 2007, the State
filed a motion to dismiss these appeals for want of jurisdiction because the
fines imposed by the county court do not exceed $100 and appellant=s brief does not raise as its sole issue the constitutionality of the
statute or ordinance upon which his convictions are based.  See Tex.
Code Crim. Proc. Ann. art. 4.03 (Vernon 2005); Preston v. State,
145 S.W.3d 683, 684 (Tex. App.CCorpus Christi 2004, no pet.).[2]  Appellant has not responded to the motion to
dismiss.  Accordingly, we grant the State=s motion and dismiss the appeals for want of jurisdiction.  See Tex.
Code Crim. Proc. Ann. art 4.03; Tex.
R. App. P. 43.2(f); Preston, 145 S.W.3d at 684.
 
PER CURIAM
PANEL D: 
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
                                                    
DELIVERED: September 20, 2007




[1]See Tex.
R. App. P. 47.4.


[2]But see Alexander v. State, Nos. 03-07-00060-CR,
03-07-00061-CR, 03-07-00062-CR, 03-07-00063-CR, 03-07-00064-CR, 2007 WL2066296,
at *2 (Tex. App.CAustin July 18, 2007, no pets.)
(holding that appellant is also banned from challenging constitutionality of
statute or ordinance).